Citation Nr: 1627376	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  12-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for a neurological disorder of the bilateral feet, claimed as secondary to a service-connected low back disability.

3.  Entitlement to service connection for a sleep disorder secondary to tinnitus. 

4.  Entitlement to a rating in excess of 10 percent for a low back disability.

5.  Entitlement to a rating in excess of 10 percent for left tibia stress fracture with left ankle degenerative joint disease.

6.  Entitlement to a compensable rating for sinusitis.

7.  Entitlement to a compensable rating for chronic otitis media.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1976 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case resides with Salt Lake City, Utah RO. 

The Board notes that on his March 2013 substantive appeal (Form 9), the Veteran requested a Board hearing at a local VA office.  A hearing was subsequently scheduled; however, the Veteran cancelled his Board hearing request in writing in correspondence received June 2015.  Therefore, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(e) (2015).

In a December 31, 2009 statement, the Veteran raised the issue of entitlement to service connection for a right ankle disability.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a bilateral foot disability, entitlement to ratings in excess of 10 percent for low back and left tibia/ankle disabilities, and entitlement to compensable ratings for otitis media and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to service.

2.  The Veteran does not have a current diagnosis of a sleep disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).

2.  The criteria for service connection for sleep disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

The Veteran contends that his currently diagnosed hearing loss is a result of active service.  He asserts that loud noise from jet engines resulted in a long-term reduction of his hearing.  See January 2010 Notice of Disagreement (NOD) clarification.  In a June 2012 VA ear disease examination, he reported subjective gradual hearing loss beginning approximately six years prior (in 2006).  He reported significant noise exposure in service from working on flight decks, and although he noted compliance with ear plugs, he recalled that his hearing was sometimes muffled after working on a flight deck.  He reported, and his service treatment records (STRs) support, that he had ear infections in the service, approximately three to four times per year.  

The Veteran received a VA ear disease examination and a VA audiology examination, both in June 2012.  The VA audiology examiner noted the Veteran had sensorineural hearing loss bilaterally at the 500-4000 Hz frequencies.  The audiology examiner further opined that the Veteran's hearing loss was not related to service.  The VA ear disease examiner opined that the Veteran's hearing loss was related to service.  In support of this conclusion, the ear disease examiner noted that the Veteran's audiogram showed a down-sloping symmetric sensorineural hearing loss, which was consistent with repeated noise exposure and overuse as well as progressive noise-induced hearing loss.  

The Board finds that the evidence supports a finding that the Veteran's hearing loss is related to service.  The Veteran had at least one audiogram per year during his more than 22 years in service.  Prior to entry into service, the Veteran's hearing was very good; the first audiogram of record is from a pre-induction examination dated October 1973:



HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
5
LEFT
0
0
0
0
0
0

By 1987, he had hearing loss at the 6000 Hz frequency; the March 1987 audiogram was as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
0
0
5
20
LEFT
5
10
0
10
10
20

Although the 6000 Hz frequency is not pertinent for determining disability for VA purposes, these results are probative for adjudicating the case at hand.  

The Veteran has a current diagnosis of sensorineural hearing loss and he showed hearing loss during service.  The medical nexus evidence is in relative equipoise.  As such, service connection for hearing loss is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Sleep Disorder

The Veteran asserts that he has a sleep disorder secondary to his service-connected tinnitus.  See June 2009 Statement in Support of claim.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In his June 2012 VA ear disease examination, the Veteran reported that tinnitus made it more difficult to go to sleep.  

The Veteran has not been diagnosed with any sleep disorders.  Besides his statements in the June 2012 VA ear disease examination, there is no record of any complaints of or treatment for a sleep disorder in the medical records.  While the Veteran is competent to report symptoms such as impaired sleep, he is not competent to diagnose a sleep disorder, as this requires medical training.

In the absence of proof of a present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current diagnosis of a sleep disorder, service connection must be denied.


ORDER

Service connection for bilateral sensorineural hearing loss is granted.

Service connection for a sleep disorder secondary to tinnitus is denied.


REMAND

Bilateral Foot Claim

The Veteran contends that he has a neurological disorder of the bilateral feet manifested by numbness and tingling that is secondary to his service-connected low back condition.  On remand, the Veteran should be provided an examination to determine the nature and etiology of any identified neurological bilateral foot disorder.  The Board notes that there are numerous STRs that reflect the Veteran complained of numbness and paresthesias in his feet, bilaterally.  The examiner on remand must discuss all in-service foot treatment.  Full rationale should be provided for all opinions expressed.  


Increased Rating Claims

The Veteran asserts that the June and July 2012 VA examiners did not adequately assess his back, sinus, left tibia/ankle and otitis media disabilities.  See March 2016 Appellant's Brief.  Given this contention and the length of time since the severity of his disabilities was last assessed, updated examinations are warranted.

Any outstanding VA and private treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Obtain any pertinent outstanding private treatment records with the Veteran's assistance, to include updated records from Drs. Kim, Monson, Marshall and Schiller.

3.  Schedule the Veteran for VA examination to determine the nature and etiology of any neurological disorder affecting the bilateral feet.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail. 

For any neurological disorder affecting the bilateral feet identified, the examiner should answer the following questions:
(a) Is it at least as likely as not (50 percent probability or more) that the neurological disorder affecting the bilateral feet began in service or is otherwise related to the Veteran's military service?  In addressing this question, the examiner must discuss the numerous STRs reflecting complaints of numbness and paresthesias in the feet.

(b) Is it at least as likely as not (50 percent probability or more) that the neurological disorder affecting the bilateral feet is causally related to his low back disability and/or bilateral hallux valgus with retro-calcaneal bone spurs? 

(c) Is it at least as likely as not (50 percent probability or more) that the neurological disorder affecting the bilateral feet is aggravated (permanently worsened beyond the normal course of the disease) by his low back disability and/or bilateral hallux valgus with retro-calcaneal bone spurs? 

A complete rationale should accompany any opinion provided.

4.  Schedule the Veteran for a VA examination to assess the current severity of his low back disability, including any associated neurological manifestations.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail. 

5.  Schedule the Veteran for a VA examination to assess the current severity of his left tibia/ankle disability.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail. 
6.  Schedule the Veteran for a VA examination to assess the current severity of his sinusitis.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.

7.  Schedule the Veteran for a VA examination to assess the current severity of his otitis media.  The claims file, including a copy of this remand, must be made available for review.  All indicated studies should be performed, and all findings set forth in detail.

8.  Then, after taking any additional development deemed necessary, readjudicate the claims considering all the evidence of record, and issue a Supplemental Statement of the Case, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


